Title: From Thomas Jefferson to C. W. F. Dumas, 16 March 1788
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Amsterdam March 16. 1788.

I return you many thanks for your kind attention in forwarding my letters. I shall probably remain here till Thursday or Friday next, and will therefore pray you to forward hither any which may arrive before that time. None I believe will come after that, as I have let Mr. Short know I should be gone. Since my arrival here I have had some thought of making a tour up the Rhine instead of returning directly to Paris. In that case I shall be deprived of the pleasure of seeing you at the Hague as I had fully promised myself. I am not yet decided: but should I conclude to go by the way of Utrecht, Nimeguen &c. I shall do myself the honour of writing you a letter which may answer the purpose of tranquilising your family as effectually as the interview which I had hoped to have had. I have the honour to be with sentiments of great esteem & attachment Sir Your most obedient & most humble servt,

Th: Jefferson

